Exhibit 10.8

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of June 2, 2011 is entered
into by and among Lyondell Chemical Company, a Delaware corporation (the
Company”) and Tim Roberts (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ Executive and Executive desires to accept
such employment.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, it is hereby agreed as follows:

1. Employment. The Company agrees to employ Executive, and Executive agrees to
be employed by the Company, subject to the terms and conditions of this
Agreement. The Executive’s employment by the Company pursuant to this Agreement
shall commence on May 16, 2011 (or such earlier date agreed to by the parties
hereto) (the “Effective Date”). Notwithstanding anything herein to the contrary,
Executive shall be an at-will employee of the Company, which means either the
Company or Executive may terminate Executive’s employment with the Company at
any time for any reason, with or without Cause (as defined below).

2. Position, Duties and Location. While employed by the Company,

(a) Position and Duties. Executive shall serve as Senior Vice President,
Olefins & Polyolefins—Americas of LyondellBasell Industries N.V. (“Parent
Company”) and its Subsidiaries (the “LBI Group”), with the duties and
responsibilities customarily assigned to such positions (including, without
limitation, responsibility for the oversight and management of the supply and
marketing of olefins, polyolefins and their co-products and derivatives for the
LBI Group) and such other customary duties as may reasonably be assigned to
Executive from time to time by the Chief Executive Officer of the LBI Group (the
“Chief Executive Officer”), consistent with such positions. Executive shall
report directly to the Chief Executive Officer. Executive shall be a member of
the most senior management team of the LBI Group.

(b) Attention and Time. Executive shall devote substantially all his business
attention and time to his duties hereunder and shall use his reasonable best
efforts to carry out such duties faithfully and efficiently.

(c) Location. Executive’s principal place of employment shall be located in
Houston, Texas; provided that Executive shall travel and shall render services
at other locations, both as may reasonably be required by his duties hereunder.



--------------------------------------------------------------------------------

3. Compensation.

(a) Signing Bonus. Executive shall receive $1,065,562 within five (5) business
days of the Effective Date (the “Signing Bonus”). If Executive voluntarily
terminates his employment without Good Reason (as defined below) prior to the
first year anniversary of the Effective Date, Executive shall be obligated to
repay to the Company the Signing Bonus and the Company may offset the repayment
of any Accrued Amounts (as defined below) against such repayment obligation.

(b) Base Salary. While employed by the Company, Executive shall receive a base
salary (the “Base Salary”) at an annual rate of not less than $450,000. Base
Salary shall be paid at such times and in such manner as the Company customarily
pays the base salaries of its employees. In the event that Executive’s Base
Salary is increased by the Board (as defined below) in its discretion, such
increased amount shall thereafter constitute the Base Salary.

(c) Annual Bonus. Executive shall be paid an annual cash bonus calculated in
accordance with the Company’s short-term incentive plan as in effect from time
to time (the “Annual Bonus”) based on the attainment of performance targets
established by the Board. The Annual Bonus shall be targeted at not less than
75% of Base Salary (as in effect at the beginning of each such year). The actual
amount of the Annual Bonus (if any) for any year shall depend on the level of
achievement of the applicable performance criteria established with respect to
such bonus by the Board in its discretion. The Annual Bonus shall be payable at
such time as bonuses are paid to other senior executive officers of the Company
and the payment terms shall comply with or be exempt from the requirements of
Section 409A.

(d) Incentive Awards. With respect to each year of employment with the Company,
Executive shall be eligible to receive a long-term incentive award in the form
of an equity award with respect to the Parent Company’s common stock (the
“Common Stock”), which award may consist of restricted stock, restricted stock
units, stock options, stock appreciation rights or other types of equity-based
awards consistent with the Company’s long-term incentive program as in effect
from time to time (the “LTI Plan), or any combination thereof, as determined by
the Board in its discretion, consistent with the Company’s LTI Plan (the “LTI
Award”) and/or a mid-term incentive award (“MTI Award”) with a targeted total
collective value of not less than 150% of the aggregate amount of Base Salary
earned by Executive during such calendar year, as determined by the Board in its
discretion. The terms and conditions of the LTI Awards (including, without
limitation, the form of awards, the purchase price (if any), vesting conditions,
exercise rights, payment terms, termination provisions, transfer restrictions
and repurchase rights) shall be determined in a manner consistent with the LTI
Plan. The terms of an MTI Award shall be determined consistent with the
Company’s mid-term incentive program as in effect from time to time (the “MTI
Plan”). The payment terms under the MTI Plan and LTI Plan shall comply with or
be exempt from the requirements of Section 409A.

(e) Employee Benefits. While employed by the Company, the Company shall provide,
and Executive shall be entitled to participate in or receive benefits under any
pension plan, profit sharing plan, stock option plan, stock purchase plan or
arrangement, health, disability and accident plan or any other employee benefit
plan or arrangement made available now or in



--------------------------------------------------------------------------------

the future to senior executives of the Company; provided that Executive complies
with the conditions attendant with coverage under such plans or arrangements.
Except as expressly provided in this Agreement (including, without limitation,
Section 3(d) hereof), nothing contained herein shall be construed to prevent the
Company from modifying or terminating any plan or arrangement in existence on
the date hereof, provided that no such modification or termination adversely
affects any award or other entitlement previously granted to Executive. Without
limiting the generality of the foregoing, Executive shall be entitled to no less
than four (4) weeks of paid vacation per calendar year (pro-rated for the
portion of the 2011 calendar year Executive is employed by the Company).

(f) Business Expenses. While employed by the Company, the Company shall promptly
pay or, if such expenses are paid directly by Executive, Executive shall be
entitled to receive prompt reimbursement, for all reasonable expenses that
Executive incurs during his employment with the Company in carrying out
Executive’s duties under this Agreement, including, without limitation, those
incurred in connection with business related travel or entertainment, upon
presentation of expense statements and customary supporting documentation.

(g) Moving Expenses. The Company shall reimburse relocation expenses incurred by
Executive in accordance with the Company’s U.S. Relocation – New Hire Homeowner
Plan (“Relocation Policy”), which Relocation Policy shall be applied without
reference to the requirement that the employee’s commute must increase by 50
miles.

4. Termination of Employment.

(a) Termination of Employment Without Cause or for Good Reason. The Company may
terminate Executive’s employment without Cause and Executive may terminate his
employment for Good Reason, in each case upon thirty (30) days prior written
notice. In the event that, within five (5) years of the Effective Date, the
Company terminates Executive’s employment without Cause (other than due to
Executive’s disability) or Executive terminates his employment for Good Reason,
Executive shall be entitled to the following in lieu of any payments or benefits
under any severance program or policy of the Company:

(i) any Accrued Amounts; and

(ii) subject to Executive’s execution of a general release of claims in favor of
the Company and the LBI Group and any Affiliate and their respective current and
former officers and directors in form and substance acceptable to the Company
not more than twenty (20) days after the date of termination, a lump sum cash
payment in an amount equal to Executive’s then current annual Base Salary plus
an amount equal to Executive’s target Annual Bonus for the year of termination,
payable within thirty (30) days of termination.

(b) Other Termination Events. In the event that (i) the Company terminates
Executive’s employment for Cause, (ii) Executive terminates his employment
without Good Reason or (iii) Executive’s employment terminates due to his death
or disability or for any other



--------------------------------------------------------------------------------

reason not covered by Section 4(a) above, Executive (or, in the case of
Executive’s death, Executive’s estate and/or beneficiaries) shall be entitled to
any Accrued Amounts, but shall have no further right or entitlement under this
Agreement to any other payments or benefits.

(c) Definitions. For purposes of this Agreement, the following definitions shall
apply:

(i) “Accrued Amounts” shall mean (A) unpaid Base Salary through the date of
termination; (B) any earned but unpaid bonus for the prior fiscal year; (C) any
expenses owed to Executive and (D) any benefits payable or provided in
accordance with the terms of any employee benefit plan (including the MTI Plan
and the LTI Plan, but specifically excluding any plan or program providing
severance or termination pay) in which Executive participates.

(ii) “Affiliate” of a person or other entity shall mean: a person or other
entity that directly or indirectly controls, is controlled by, or is under
common control with the person or other entity specified.

(iii) “Board” shall mean the Supervisory Board of the Parent Company (or a duly
authorized committee thereof).

(iv) “Cause” shall mean: (A) Executive’s continuing failure (except where due to
physical or mental incapacity) to substantially perform his duties hereunder;
(B) Executive’s willful malfeasance or gross neglect in the performance of his
duties; (C) Executive’s conviction of, or plea of guilty or nolo contendere to,
a felony or a misdemeanor involving moral turpitude; (D) the commission by
Executive of an act of fraud or embezzlement against the Company or any
Affiliate; or (E) Executive’s willful breach of any material provision of this
Agreement (as determined in good faith by the Board) which is not remedied
within fifteen (15) after written notice is received from the Company specifying
such breach.

(v) “Good Reason” shall mean the occurrence, without Executive’s express written
consent, of: (A) an adverse change in Executive’s employment’s title or change
in Executive’s duty to report directly to the Chief Executive Officer; (B) a
material diminution in Executive’s employment duties, responsibilities or
authority, or the assignment to Executive of duties that are materially
inconsistent with his position; (C) any material reduction in Base Salary, or
Annual Bonus target as set forth in Section 3(c); or (D) any willful breach by
the Company of any material provision of this Agreement (including but not
limited to any breach of its obligations under Section 3 hereof) which is not
cured within fifteen (15) days after written notice is received from Executive
specifying such breach.

(vi) “Subsidiary” of the Parent Company shall mean: any corporation, limited
liability company, joint venture or partnership, in which the Parent Company (or
its direct or indirect Subsidiary) holds more than 50 percent of the equity
interest.



--------------------------------------------------------------------------------

5. Confidentiality of Trade Secrets and Business Information. Executive agrees
that Executive shall not, at any time during Executive’s employment with the
Company or thereafter, disclose or use any trade secret, proprietary or
confidential information of the Company or any Subsidiary of the Parent Company
(collectively, “Confidential Information”), obtained by him during the course of
such employment, except for (i) disclosures and uses required in the course of
such employment or with the written permission of the Company, (ii) disclosures
with respect to any litigation, arbitration or mediation involving this
Agreement, including but not limited to, the enforcement of Executive’s rights
under this Agreement, or (iii) as may be required by law or by any court,
arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order such disclosure; provided
that, if, in any circumstance described in clause (iii), Executive receives
notice that any third party shall seek to compel him by process of law to
disclose any Confidential Information, Executive shall promptly notify the
Company and provide reasonable cooperation to the Company (at the Company’s sole
expense) in seeking a protective order against such disclosure. Notwithstanding
the foregoing, “Confidential Information” shall not include information that is
or becomes publicly known outside the Parent Company or the Company or any of
their subsidiaries other than due to a breach of Executive’s obligations under
this paragraph.

6. Return of Information. Executive agrees that at the time of any termination
of Executive’s employment with the Company, whether at the instance of Executive
or the Company, and regardless of the reasons therefore, Executive shall deliver
to the Company (at the Company’s expense), any and all notes, files, memoranda,
papers and, in general, any and all physical (including electronic) matter
containing Confidential Information (other than as he properly is retaining in
connection with an action or other proceeding as noted in clause (ii) or
(iii) of Section 5) which are in Executive’s possession, except as otherwise
consented in writing by the Company at the time of such termination. The
foregoing shall not prevent Executive from retaining copies of personal diaries,
personal notes, personal address books, personal calendars, and any other
personal information (including, without limitation, information relating to
Executive’s compensation), but only to the extent such copies do not contain any
Confidential Information other than that which relates directly to Executive,
including his compensation.

7. Noninterference. In consideration for the compensation payable to Executive
under this Agreement, Executive agrees that Executive shall not, during
Executive’s employment with the Company (other than in carrying out his duties
hereunder) and for a period of one (1) year after any termination of employment:
(i) directly or indirectly recruit, solicit or induce, any employee, consultant
or independent contractor of the Parent Company or any Subsidiary, to terminate,
alter or modify such person’s employment or other relationship with the Parent
Company or any Subsidiary, or (ii) directly or indirectly solicit any then
current customer or business partner of the Parent Company or any Subsidiary to
terminate, alter or modify its relationship with the Parent Company or the
Subsidiary or to interfere with the Parent Company’s or any Subsidiary’s
relationships with any of its customers or business partners on behalf of any
enterprise that is a competitor with the Parent Company or a Subsidiary.



--------------------------------------------------------------------------------

8. Enforcement. Executive acknowledges and agrees that: (i) the purpose of the
covenants set forth in Sections 5 through 7 above (the “Restrictive Covenants”)
is to protect the goodwill, trade secrets and other confidential information of
the Parent Company and its Subsidiaries; (ii) because of the nature of the
business in which the Parent Company is engaged and because of the nature of the
Confidential Information to which Executive has access, it would be impractical
and excessively difficult to determine the actual damages of the Parent Company
in the event Executive breached any such covenants; and (iii) remedies at law
(such as monetary damages) for any breach of Executive’s obligations under the
Restrictive Covenants would be inadequate. Executive therefore agrees and
consents that if Executive commits any breach of a Restrictive Covenant, the
Company shall have the right (in addition to, and not in lieu of, any other
right or remedy that may be available to it) to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage. If
any portion of the Restrictive Covenants is hereafter determined to be invalid
or unenforceable in any respect, such determination shall not affect the
remainder thereof, which shall be given the maximum effect possible and shall be
fully enforced, without regard to the invalid portions. In particular, without
limiting the generality of the foregoing, if the covenants set forth in
Section 7 are found by a court or an arbitrator to be unreasonable, Executive
and the Company agree that the maximum period, scope or geographical area that
is found to be reasonable shall be substituted for the stated period, scope or
area, and that the court or arbitrator shall revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law. If any of
the Restrictive Covenants are determined to be wholly or partially unenforceable
in any jurisdiction, such determination shall not be a bar to or in any way
diminish the Company’s right to enforce any such covenant in any other
jurisdiction.

9. Indemnification. The Company shall indemnify Executive against any and all
losses, liabilities, damages, expenses (including reasonable attorneys’ fees)
judgments, fines and amounts paid in settlement incurred by Executive in
connection with any claim, action, suit or proceeding (whether civil, criminal,
administrative or investigative), including any action by or in the right of the
Company, by reason of any act or omission to act in connection with the
performance of his duties hereunder or otherwise arising out of his employment
by the Company, on term and conditions no less favorable to Executive than any
other officer or director of the Company, to the extent permitted by applicable
law.

10. Arbitration. In the event that any dispute arises between the Company and
Executive regarding or relating to this Agreement and/or any aspect of
Executive’s employment relationship with the Company, the parties consent to
resolve such dispute through mandatory arbitration in Houston, Texas (or such
other location as shall be mutually agreed between the parties) administered by
JAMS pursuant to its Employment Arbitration Rules & Procedures and subject to
JAMS Policy on Employment Arbitration Minimum Standards of Procedural Fairness.
The parties hereby consent to the entry of judgment upon award rendered by the
arbitrator in any court of competent jurisdiction. Notwithstanding the
foregoing, however, should adequate grounds exist for seeking immediate
injunctive or immediate equitable relief, any party may seek and obtain such
relief. The parties hereby consent to the exclusive jurisdiction of the state
and Federal courts of or in the State of Texas for purposes of seeking such
injunctive or equitable relief as set forth above.



--------------------------------------------------------------------------------

11. Executive and Company Representations.

(a) Executive acknowledges that before signing this Agreement, Executive was
given the opportunity to read it, evaluate it and discuss it with Executive’s
personal advisors. Executive further acknowledges that the Company has not
provided Executive with any legal advice regarding this Agreement.

(b) Executive represents and warrants to the Company that the execution and
delivery of this Agreement and the fulfillment of the terms hereof (i) shall not
constitute a default under, or conflict with, any agreement or other instrument
to which he is a party or by which he is bound and (ii) as to his execution and
delivery of this Agreement do not require the consent of any other person.

(c) The Company represents and warrants to Executive that (i) the execution,
delivery and performance of this Agreement by the Company has been fully and
validly authorized by all necessary corporate action, (ii) the person signing
this Agreement on behalf of the Company is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or the Parent Company is a
party or by which it is bound and (iv) upon execution and delivery of this
Agreement by the parties, it shall be a valid and binding obligation of the
Company enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

12. Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when delivered
(i) personally, (ii) by registered or certified mail, postage prepaid with
return receipt requested, (iii) by facsimile with evidence of completed
transmission, or (iv) delivered by overnight courier to the party concerned at
the address indicated below or to such changed address as such party may
subsequently give such notice of:

If to the Company:

Lyondell Chemical Company

One Houston Center, Suite 700

1221 McKinney Street

Houston, Texas 77010

Fax: (713) 652 7312

Attention: James L. Gallogly, President and Chief Executive Officer

If to Executive:

Tim Roberts



--------------------------------------------------------------------------------

13. Assignment and Successors. This Agreement is personal in its nature and none
of the parties hereto shall, without the consent of the others, assign or
transfer this Agreement or any rights or obligations hereunder; provided,
however, that in the event of a merger, consolidation, or transfer or sale of
all or substantially all of the assets of the Company with or to any other
individual(s) or entity, this Agreement shall, subject to the provisions hereof,
be binding upon and inure to the benefit of such successor and such successor
shall discharge and perform all the promises, covenants, duties, and obligations
of the Company hereunder, and such transferee or successor shall be required to
assume such obligations by contract (unless such assumption occurs by operation
of law). Anything herein to the contrary notwithstanding, Executive shall be
entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death or judicially determined
incompetence by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

14. Governing Law; Amendment. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without reference to
principles of conflict of laws. This Agreement may not be amended or modified
except by a written agreement executed by Executive and the Company or their
respective successors and legal representatives.

15. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

16. Tax Withholding. Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local and foreign taxes that are required to be withheld by applicable
laws or regulations.

17. No Waiver. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
shall not be deemed to be a waiver of such provision or right or of any other
provision of or right under this Agreement. Any provision of this Agreement may
be waived by the parties hereto; provided that any waiver by any person of any
provision of this Agreement shall be effective only if in writing and signed by
each party and such waiver must specifically refer to this Agreement and to the
terms or provisions being modified or waived.

18. Section 409A. This Agreement is intended to satisfy the requirements of
Section 409A with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent. To the extent Executive would otherwise be entitled to any payment
under this Agreement, or any plan or



--------------------------------------------------------------------------------

arrangement of the Company or its Affiliates, that constitutes a “deferral of
compensation” subject to Section 409A and that if paid during the six (6) months
beginning on the Date of Termination of Executive’s employment would be subject
to the Section 409A additional tax because Executive is a “specified employee”
(within the meaning of Section 409A and as determined by the Company), the
payment will be paid to Executive on the earlier of the six (6) month
anniversary of his Date of Termination or death. To the extent Executive would
otherwise be entitled to any benefit (other than a payment) during the six
(6) months beginning on termination of Executive’s employment that would be
subject to the Section 409A additional tax, the benefit will be delayed and will
begin being provided on the earlier of the first day following the six (6) month
anniversary of Executive’s Date of Termination or death. Any payment or benefit
due upon a termination of employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided only
upon a “separation from service” as defined in Treas. Reg. § 1.409A-1(h). Each
payment made under this Agreement shall be deemed to be a separate payment for
purposes of Section 409A. Amounts payable under this Agreement shall be deemed
not to be a “deferral of compensation” subject to Section 409A to the extent
provided in the exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury Regulation §
1.409A-1 through A-6.

19. Headings. The Section headings contained in this Agreement are for
convenience only and in no manner shall be construed as part of this Agreement.

20. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof and, except for matters
described in Section 5, 6 or 7 hereof, shall supersede all prior agreements,
whether written or oral, with respect thereto.

21. Duration of Terms. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to give effect to such rights and obligations.

22. Counterparts. This Agreement may be executed simultaneously in two (2) or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have caused this Agreement to be
executed as of the date first above written.

 

LYONDELL CHEMICAL COMPANY By:       Name: James L. Gallogly   Title: President
and Chief Executive Officer         Tim Roberts